         Case 1:20-cv-11936-WGY Document 7 Filed 11/02/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

O.P.
                    Petitioner,

        v.                               CIVIL ACTION NO.
                                         20-11936-WGY

MARIA RODRIGUEZ,
               Respondent.


                              ORDER OF DISMISSAL
YOUNG, D.J.

        Before the Court is an Amended Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. §2241 (“Amended Petition,” ECF No.

4) brought by Carla Marie Conforto (“Conforto”) on behalf of her

minor child, O.P., that appears to be in foster care pending the

resolution a child welfare proceeding in Middlesex Juvenile

Court.       The Amended Petition is DISMISSED where “it plainly

appears from the face of the petition and . . . attached

exhibits that the petitioner is not entitled to relief in the

district court.” Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts; see also 28 U.S.C. §

2243.

        Two grounds are presented: (1) O.P.’s apparent temporary

custody is unlawful (“Ground One”), and (2) the Middlesex

Juvenile Court allegedly altered the record purportedly in bad

faith to usurp O.P.’s right to Single Justice review (“Ground

Two”).       Amend. Pet. 6.   Conforto seeks to have O.P. “returned to
      Case 1:20-cv-11936-WGY Document 7 Filed 11/02/20 Page 2 of 3



the custody of his Mother . . .pending resolution of state

process.   Stay lower court proceedings until mother appointed

counsel.” Pet. 7.

     First, even if Conforto could represent her child in this

petition,1 this Court is without jurisdiction.       It is well

settled that “federal habeas has never been available to

challenge parental rights or child custody.” Lehman v. Lycoming

County Children's Services Agency, 458 U.S. 502, 511 (1982); see

e.g., Hemon v. Office of Public Guardian, 878 F.2d 13, 14 (1st

Cir. 1989) (“It is settled law that federal habeas corpus

jurisdiction does not extend to state court disputes over child

custody.”); Albert v. Massachusetts Executive Office of Health

and Human Service, 2018 WL 1763634, at *1 (D. Mass., 2018)

(dismissing habeas claim for lack of jurisdiction where parent

attempted to challenge foster care orders in pending juvenile

action).

     Second, to the extent that the Amended Petition were

construed as a non-habeas civil action of her own rights, the

Court would abstain from interfering with an ongoing child




1 Conforto is apparently not an attorney, and may not represent
her children in matters before this Court. See Albert v.
Massachusetts Executive Office of Health and Human Service, 2018
WL 1763634, at *1; L.R. 85.5.5(b) (“An individual appearing pro
se may not represent any other party and may not authorize any
other individual who is not a member of the bar of this district
to appear on his or her behalf.”).
                                   2
      Case 1:20-cv-11936-WGY Document 7 Filed 11/02/20 Page 3 of 3



custody matter before the Middlesex County Juvenile Court under

Younger abstension doctrine.     Younger v. Harris, 401 U.S.

(1971); Albert, 2018 WL 1763634, at *1.

     Although petitioner claims relief under 28 U.S.C. 2241, in

an abundance of caution to the extent that a ruling on a

certificate of appealability is required, a certificate of

appealability is DENIED pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases in the United States District

Courts and 28 U.S.C. 2254(c)(2) because there is no substantial

showing of the denial of a constitutional right.” See Bowen v.

Department of Children and Families, 2010 WL 3200107, at *1 (D.

Mass. 2010) (denying certificate of appealability in dismissal

of habeas corpus petition concerning child custody).        The Clerk

is directed to issue a separate order of dismissal of this

action for lack of jurisdiction.

SO ORDERED.


_November 2, 2020                      /s/ William G. Young________
DATE                                   UNITED STATES DISTRICT JUDGE




                                   3
